PER CURIAM.
This matter was heard upon, an order, issued on the petition of the relator,, requiring the respondent to show cause why a peremptory writ of mandamus should not issue' requiring him, as judge of the district court of the Twelfth judicial district, to settle and sign a case and exceptions in this action. It is-admitted that the time limited by the statute for the settlement of a case and exceptions had expired before the relator made a motion béfore the respondent, as such judge, to be relieved of the default and to have the proposed case-settled and signed. The motion was denied, but afterward renewed and again denied.
The granting or refusing of such a motion is within the discretion of the trial court, and nothing but a clear abuse of such discretion will justify the interference of this court. State v. Powers, 69 Minn. 429, 72 N. W. 705. Having-heard counsel for the respective parties and examined the record herein, we are of the opinion that the learned trial judge did not abuse his discretion in-denying the motion. Therefore it is ordered that the order to show cause be,, and it is, hereby discharged.